Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 4/19/22 is acknowledged.
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/22.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 includes numerous antecedent basis issues.  Appropriate correction is required.
In the phrase “wherein the controller is configured to cause the conveyer to convey the recording medium in the conveyance direction in the conveying operation such that a first dot recording range in which the dots are recorded by the preceding recording pass of the two continuous recording passes and a second dot recording range in which the dots are recorded by the following recording pass are not overlapped with each other,” “the two continuous recording passes lacks a proper antecedent basis.
Based upon applicant’s fig. 8C, the last two indented clauses should be amended as follows in order to correct antecedent basis issues.
“…wherein in a case that the predetermined condition is fulfilled, the controller is configured to cause the recording head to record the dots that include the correcting portion by correcting discharge in which the liquid in a discharge amount smaller than the discharge amount set for the dot elements corresponding to the dots that include the correcting portion is discharged from at least one of the plurality of nozzles; and 
wherein in a case that the predetermined condition is not fulfilled, the controller is configured to cause the recording head to record the dots that include the correcting portion by ordinary discharge in which the liquid in the discharge amount set for the dot elements corresponding to the dots that include the correcting portion is discharged from at least one of the plurality of nozzles.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mimoto et al. (US 2019/0299673 A1).
Regarding claim 1, Mimoto discloses an image recording apparatus comprising: 
a conveyer (13, fig. 5A, para 56) configured to convey a recording medium (S, fig. 5A) in a conveyance direction (see fig. 5B); 
a carriage (11, fig. 5A) configured to move reciprocatively in a scanning direction intersecting the conveyance direction (see fig. 3); 
a recording head (12, fig. 3) held on the carriage and including a discharge surface in which nozzle arrays including a plurality of nozzles arranged in the conveyance direction are opened (see fig. 3); 
a memory (see fig. 6A and para 73-76) configured to store image data which includes a plurality of dot elements (E, fig. 6B, para 75) corresponding to a plurality of dots (D, fig. 8C, para 91) to be recorded on the recording medium (see fig. 8C), and in which discharge amounts of a liquid to be discharged in a case that the corresponding dots are recorded are set for the plurality of dot elements respectively (see para 62, 75, and 91-92); and 
a controller (50, fig. 6A and para 78) configured to execute recording of an image on the recording medium by alternately executing a recording pass in which the dots are recorded on the recording medium by causing the recording head to discharge, from the plurality of nozzles, the liquid in the discharge amounts set for the dot elements of the image data while moving the carriage in the scanning direction and a conveying operation in which the conveyer is caused to convey the recording medium in the conveyance direction (see fig. 3 and 8C and para 77-84), 
wherein the controller is configured to cause the conveyer to convey the recording medium in the conveyance direction in the conveying operation such that a first dot recording range (KP, fig. 8C, para 82) in which the dots are recorded by the preceding recording pass of the two continuous recording passes (see fig. 8C and para 82) and a second dot recording range (KL, fig. 8C, para 91) in which the dots are recorded by the following recording pass (see fig. 8C) are not overlapped with each other (see fig. 8C), 
wherein in a case that a specified image (SI, fig. 8C, para 91), which includes a plurality of discharge dots corresponding to the dot elements included in the plurality of dot elements of the image data and having the set discharge amounts larger than zero and which has a width corresponding to the plurality of dots in each of the conveyance direction and the scanning direction (see fig. 8C and para 91-92), is recorded while ranging over a boundary between the first dot recording range and the second dot recording range (see fig. 8C), the controller is configured to judge whether or not a predetermined condition is fulfilled, the predetermined condition including at least one of a first condition and a second condition, the first condition relating to a duty as a ratio of an areal size for recording the discharge dots corresponding to the dot elements having the discharge amounts larger than zero with respect to an areal size of an entire area in the area adjacent in the scanning direction to a correcting portion (AM, fig. 8C, para 99-103), the second condition relating to a positional deviation in the scanning direction of a landing position of the liquid discharged from the nozzle between the two continuous recording passes (see para 99-102), wherein the correcting portion is an end portion in the scanning direction of a specified area (see fig. 8C), and the specified area is at least one boundary area of a first boundary area (BP, fig. 8C, para 97) and a second boundary area (BL, fig. 8C, para 97), the first boundary area being included in a first image area (IP, fig. 8C, para 97) recorded in the first dot recording range in the specified image, being adjacent to the second dot recording range, and being shorter than a length of the first dot recording range in the conveyance direction (see fig. 8C), the second boundary area being included in a second image area (IL, fig. 8C, para 97) recorded in the second dot recording range, being adjacent to the first dot recording range, and being shorter than a length of the second dot recording range in the conveyance direction (see fig. 8C), 
wherein in a case that the predetermined condition is fulfilled, the controller is configured to cause the recording head to record the dot including the correcting portion by correcting discharge in which the liquid in a discharge amount smaller than the discharge amount set for the dot element corresponding to the dot is discharged from at least one of the plurality of nozzles (see fig. 8C, and para 99-101); and 
wherein in a case that the predetermined condition is not fulfilled, the controller is configured to cause the recording head to record the dot including the correcting portion by ordinary discharge in which the liquid in the discharge amount set for the dot element corresponding to the dot is discharged from at least one of the plurality of nozzles (see fig. 8A and para 82, 91-94).
Regarding claim 2, Mimoto further discloses the image recording apparatus according claim 1, wherein in a case that the first condition, in which the duty is less than a threshold value owing to the fact that the specified image is a text, is fulfilled as the predetermined condition, the controller is configured to cause the recording head to record the dot including the correcting portion by the correcting discharge (see fig. 8C and para 99-101).
Regarding claim 3, Mimoto further discloses the image recording apparatus according to claim 1, wherein the controller is configured to cause the recording head to record the image by selecting one of a unidirectional recording mode and a bidirectional recording mode (see fig. 10A and para 38, 85-88, 103), wherein the unidirectional recording mode is a recording mode in which the dots are recorded on the recording medium in accordance with a first recording pass as the recording pass for causing the recording head to discharge the liquid from the plurality of nozzles while moving the carriage to one side in the scanning direction, and the recording head is not causing to discharge the liquid from the plurality of nozzles when the carriage is moved to the other side in the scanning direction (see para 38, 85-88, 103), 
wherein the bidirectional recording mode is a recording mode in which the dots are recorded on the recording medium in accordance with the first recording pass and a second recording pass as the recording pass for causing the recording head to discharge the liquid from the plurality of nozzles while moving the carriage to the other side in the scanning direction (see fig. 8C, 10B, para 36,38, 85, 87-88, 97, 99), and 
wherein in a case that the second condition, in which the image is recorded in accordance with the bidirectional recording mode, is fulfilled as the predetermined condition, the controller is configured to cause the recording head to record the dot including the correcting portion by the correcting discharge (see fig. 8C and 10A, para 99-101, 103).
Regarding claim 4, Mimoto further discloses the image recording apparatus according to claim 3, wherein the conveyer includes: 
a first conveying roller pair which is arranged on an upstream side in the conveyance direction from the recording head and which is configured to nip the recording medium and convey the recording medium in the conveyance direction (13, fig. 5A); and 
a second conveying roller pair which is arranged on a downstream side in the conveyance direction from the recording head and which is configured to nip the recording medium and convey the recording medium in the conveyance direction (16, fig. 5B), and 
wherein in a case that the second condition, in which the image is recording by the unidirectional recording mode, the recording medium is nipped by both of the first conveying roller pair and the second conveying roller pair in one recording pass of the two continuous recording passes, and the recording medium is nipped by only one of the first conveying roller pair and the second conveying roller pair in the other recording pass, is fulfilled as the predetermined condition, the controller is configured to cause the recording head to record the dot including the correcting portion by the correcting discharge (see fig. 14A-C, para 124-126).
Regarding claim 5, Mimoto further discloses the image recording apparatus according to claim 1, wherein in a case that a plurality of the specified images, which are aligned in the scanning direction, are recorded while ranging over the boundary between the first dot recording range and the second dot recording range, the controller is configured to judge whether or not the predetermined condition is fulfilled individually for each of the plurality of specified images (see fig. 16A-B, para 133-140).

Inoue et al. (US 2003/0197756 A1)
A first array state has a first nozzle group 50 provided with first nozzles 25a arranged at an array pitch d.sub.0, and second nozzle groups 51 each provided with first nozzles 25a arranged at an array pitch d.sub.1. The second nozzle groups 51 are disposed on both sides of a nozzle array, and the first nozzle group 50 is disposed therebetween. A second array state has a first nozzle group 50 provided with second nozzles 25b arranged at the array pitch d.sub.0, and second nozzle groups 52 each provided with second nozzles 25b arranged at an array pitch d.sub.2. The second nozzle groups 52 are disposed on both sides of a nozzle array, and the first nozzle group 50 is disposed therebetween. A diameter of each first nozzle 25a is set greater than that of each second nozzle 25b, and a volume of an ink droplet discharged is also greater. The array pitch d.sub.1 is set greater than the array pitch d.sub.2, and the array pitch d.sub.0 is set smaller than the array pitch d.sub.1 and the array pitch d.sub.2. This can prevent occurrence of a white stripe upon solid printing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 7, 2022